Case 5:19-cv-00327-JSM-PRL Document 38 Filed 03/01/21 Page 1 of 2 PageID 149




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

JAMES HENDERSON and JOHN
HORRELL,

       Plaintiffs,

v.                                                         Case No: 5:19-cv-327-JSM-PRL

TODD RHYNE, INC.,

       Defendant.


                                             ORDER

       Before the court is Plaintiff’s motion to compel Defendant’s discovery responses. (Doc.

29). Defendant failed to respond, and the court entered an Order directing Defendant to show

cause as to why Plaintiff’s motion should not be treated as unopposed. (Doc. 36). Defendant

has now responded and represents that it has produced written responses and all documents

in its possession to Plaintiff. (Doc. 37).

       Accordingly, because Defendant has produced the requested information to Plaintiff,

Plaintiff’s motion to compel is denied as moot. Additionally, because Defendant provided the

requested information before Plaintiff filed the instant motion, the expenses incurred in

making the motion will not be awarded.

        DONE and ORDERED in Ocala, Florida on March 1, 2021.




Copies furnished to:
Case 5:19-cv-00327-JSM-PRL Document 38 Filed 03/01/21 Page 2 of 2 PageID 150




Counsel of Record
Unrepresented Parties




                                    -2-
